Citation Nr: 0618697	
Decision Date: 06/26/06    Archive Date: 06/30/06

DOCKET NO.  04-19 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for diabetes, claimed 
as secondary to herbicide exposure. 

2.  Entitlement to service connection for diabetic 
neuropathy, claimed as secondary to diabetes.  

3.  Entitlement to service connection for heart disease, 
claimed as secondary to diabetes.  

4. Entitlement to service connection for hypertension, 
claimed as secondary to diabetes.  

5.  Entitlement to service connection for jungle rot of the 
feet.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1971 to 
January 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.  

In September 2003, the RO denied the claims of entitlement to 
service connection for diabetes and entitlement to service 
connection for diabetic neuropathy, heart disease, and 
hypertension.  The RO also denied the claim of entitlement to 
service connection for jungle rot of the feet, which is 
discussed in detail below.  

The Board points out that in the veteran's statement, 
received in November 2003, he essentially stated that he is 
entitled to service connection for stress fractures, 
mononucleosis, and an ear disease.  In his December 2004 
statement in support of the claim, he essentially indicated 
that he is entitled to service connection for mononucleosis 
again.  A review of the claims file shows that, to date, the 
RO has not addressed the veteran's newly raised claims.  
These matters are referred to the RO for the appropriate 
action.  

The issues of entitlement to service connection for diabetes 
claimed as secondary to exposure to Agent Orange, and 
entitlement to service connection for diabetic neuropathy, 
heart disease, and hypertension claimed as secondary to 
diabetes is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

The record does not include medical evidence which tends to 
link a current diagnosis of jungle rot of the feet to the 
veteran's period of active service.  


CONCLUSION OF LAW

Jungle rot of the feet was not incurred in or aggravated by 
the veteran's period of service.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist - Veterans Claims Assistance 
Act of 2000 (VCAA)

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the veteran about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the veteran about the 
information and evidence that VA will seek to provide; (3) 
inform the veteran about the information and evidence the 
veteran is expected to provide; and (4) request or tell the 
veteran to provide any evidence in the veteran's possession 
that pertains to the claims.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Given the foregoing, the Board finds that the notice letter 
dated in July 2003 complied with the notification 
requirements of Quartuccio (identifying evidence to 
substantiate the claim, the relative duties of VA and the 
claimant to obtain evidence, and affording him an opportunity 
to submit all pertinent evidence pertaining to the claims 
that he might have); and Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim of entitlement to service connection 
for jungle rot of the feet, but he was not provided with 
notice of the type of evidence necessary to establish a 
disability rating or effective date in the event that service 
connection is granted.  Despite the inadequate notice 
provided to the veteran on these latter two elements, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In this regard, as the 
Board concludes below that the preponderance of the evidence 
is against the veteran's claim of entitlement to service 
connection for jungle rot of the feet, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot.  

The Court's decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, this was accomplished.  

The Board observes that VA has also satisfied its duty to 
assist the veteran.  The veteran has been provided with an 
opportunity to submit evidence and argument in support of the 
claim and to respond to VA notification.  Specifically, VA 
has associated with the claims folder the veteran's service 
medical records and non-VA medical treatment records.  The 
veteran has not identified any additional evidence pertinent 
to the claim, which is not already of record, and there are 
no available additional records to obtain.  

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
veteran and is, thus, harmless error.  See ATD Corp. v.  
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v.  
Brown, 4 Vet. App. 384 (1993).  

II.  Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).  

In order to establish service connection for the claimed 
disorder, the following must be present: medical evidence of 
a current disability; medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

The service medical records are completely negative for 
complaints, findings, treatment, or diagnosis of jungle rot 
of the feet.  The post-service medical records from Peace 
Health Medical Group, Imeson Primary Care Center, and J. 
Bargas, M.D. do not show that the veteran is currently 
diagnosed as having jungle rot of the feet.  In fact, the 
records are completely negative for findings, treatment, or 
diagnosis of jungle rot of the feet.  

In view of the foregoing, the Board concludes that the record 
does not include any medical evidence of a nexus between any 
current diagnosis of jungle rot of the feet and the veteran's 
period of active service.  The nexus requirement is necessary 
in order to establish entitlement to service connection for 
jungle rot of the feet.  In the absence of the requisite 
nexus opinion, entitlement to service connection for jungle 
rot of the feet is unwarranted.  

The Board does not doubt the sincerity of the veteran's 
belief that there is a relationship between the claimed 
disability of  jungle rot of the feet and his period of 
active service.  However, as a layman without the appropriate 
medical training and expertise, he is not competent to 
provide a probative opinion on a medical matter, to include 
the diagnosis of a specific disability or opinion as to the 
origins of a specific disability.  See Bostain v. West , 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  

In reaching this conclusion, the Board finds that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for jungle rot of the feet.  
38 U.S.C.A. § 1110 (West 2002).  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application in the instant case.  See 
generally Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for jungle rot of the feet 
is denied.  




REMAND

The veteran claims that he is entitled to service connection 
for diabetes, claimed as secondary to Agent Orange 
(herbicide) exposure, and entitlement to service connection 
for diabetic neuropathy, heart disease, and hypertension, 
claimed as secondary to diabetes.  A review of the claims 
file shows that additional procedural and substantive 
development is necessary before the Board can adjudicate 
these claims.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  

In the veteran's appeal, he was provided with notice of what 
type of information and evidence was necessary to 
substantiate the claims of entitlement to service for 
diabetes, diabetic neuropathy, heart disease, and 
hypertension.  He was not however provided with notice of the 
type of evidence that is necessary to establish diabetes, 
specifically claimed as secondary to Agent Orange exposure 
and he was not  provided with notice of the type of evidence 
that is necessary to establish secondary service connection 
with respect to diabetic neuropathy, heart disease, and 
hypertension.  Thus, in this regard, the Board finds that the 
veteran has not been provided with adequate notice of VCAA.  
See Quartucccio v. Principi, 16 Vet. App. 183 (2002); Charles 
v. Principi, 16 Vet. App. 370 (2002).  

Further, the veteran was not provided with notice of the type 
of evidence necessary to establish an assigned rating and 
effective date in the event that the claims of entitlement to 
service connection are granted.  Therefore, this case must be 
remanded to provide the veteran with proper notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  
Specifically, the notice letter should include notice of the 
evidence that is necessary to establish presumptive service 
connection for exposure to certain herbicide agents, notice 
of the type of evidence that is necessary to establish 
service connection on a secondary basis, and notice of the 
type of evidence necessary to establish an assigned rating 
and an effective date in the event that the claims of 
entitlement to service connection are granted.  

The veteran maintains that he had in-country service in the 
Republic of Vietnam.  The veteran maintains that he served on 
board the United States (U.S.) Ship Sumter.  His service 
included an assignment in the 9th Marine Brigade, a top 
secret unit that provided security to officers and fleet 
commanders.  He asserts that the assignment required him to 
make frequent trips to Vietnam.  Apparently, he was required 
to accompany the commanders in-country for meetings and 
planning, and to pick up mail.  During his visits in-country, 
he claims that he was exposed to Agent Orange.  The veteran 
claims that he now suffers from diabetes as a result of 
having been exposed to Agent Orange during in-country service 
in Vietnam.  

In December 2003, the RO contacted the U.S. Army and Joint 
Services Records Research Center (JSRRC) to request the deck 
logs for the US Ship Sumter (LST 1181) for the period of May 
15, 1972 to June 27, 1972.  The RO received a response from 
JSRRC, which stated that the history of the US Ship Sumter 
does not state whether the ship docked in Vietnam.  

At the conclusion of the response from JSRRC, the contents of 
the response indicate that there is another 
research/verification option, which may contain information 
that will help substantiate the veteran's claim.  It is noted 
that the Marine Corps command chronologies containing Marine 
Corps unit activities from the Marine Corps Historical Center 
could also be obtained.  A review of the claims file reveals 
that, to date, the RO has not requested the aforementioned 
records from the Marine Corps Historical Center.  In view of 
the foregoing, the RO should contact the Marine Corps 
Historical Center and request any existing Marine Corps 
command chronologies.  

In view of the foregoing, the claim is REMANDED to the RO for 
the following:

1.  Please send the veteran a notice 
letter which is consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1), 
and that includes the notice requirements 
as outlined in Dingess v. Nicholson, No. 
01-1917 (U.S. Vet. App. March 3, 2006).  
The notice letter should include notice 
of the type of evidence that is necessary 
to establish presumptive service 
connection for exposure to certain 
herbicide agents and notice of the type 
of evidence that is necessary to 
establish service connection on a 
secondary basis.  The notice letter 
should also include information regarding 
the disability rating and effective date 
to be assigned in the event that the 
claims of entitlement to service 
connection are granted.  

2.  Contact the Marine Corps Historical 
Center and request any existing Marine 
Corps command chronologies containing 
Marine Corp unit activities for the 
purpose of determining whether the 
veteran had in-country service in 
Vietnam.  To the extent that it is 
possible, obtain these records and 
associate them with the claims file.  

3.  Readjudicate these claims.  In 
particular, the RO must ensure that the 
additionally performed development is in 
complete compliance with the directives 
of this Remand and if they are not, the 
RO should implement corrective 
procedures.  See Stegall v. West, 11 Vet. 
App. 268, 270-1 (1998).  If the benefits 
sought on appeal remain denied, the 
veteran should be provided with a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, and a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue on appeal.  The appropriate period 
of time should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


